Citation Nr: 0524058	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to claimed asbestos exposure.

2.  Entitlement to service connection for basal cell 
carcinoma, to include as due to claimed exposure to ionizing 
radiation.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to March 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).


FINDINGS OF FACT

1.  The current existence of a respiratory disorder is not 
shown by competent medical evidence.

2.  A preponderance of the competent and probative evidence 
does not support a conclusion that the veteran is a radiation 
exposed veteran.  

3.  A relationship between currently manifested basal cell 
carcinoma an in-service injury, to include claimed radiation 
exposure and sun exposure, is not shown by competent clinical 
evidence.

4.  A relationship between currently manifested bilateral 
sensorineural hearing loss and the veteran's naval service is 
not shown by competent medical evidence.

5.  A relationship between currently manifested tinnitus and 
the veteran's naval service is not shown by competent medical 
evidence.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include as due to claimed 
asbestos exposure, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Basal cell carcinoma, to include as due to claimed 
exposure to ionizing radiation, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2004).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2004).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a respiratory 
disorder, which he claims is the product of in-service 
exposure to asbestos.  He also seeks service connection for 
basal cell carcinoma, which he claims is the product of in-
service exposure to ionizing radiation.  In particular, he 
alleges that he witnessed nuclear weapon testing while aboard 
Navy vessels.  He is also seeking service connection for 
bilateral hearing loss and tinnitus, which he alleges were 
caused by in-service noise exposure.



The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2003 rating decision, and by the 
statement of the case issued in May 2004, of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims. 

Crucially, a letter was sent to the veteran in October 2002 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claims.  The letter 
explained to the veteran that VA was processing his claims.  
The letter discussed the evidentiary requirements pertinent 
to his claims, and specifically set forth the criteria by 
which service connection can be established.  These criteria 
were identified, in brief, as an in-service injury or 
disease, a current disability, and a relationship between the 
current disability and the in-service injury or disease.  He 
was also furnished at this time with the specific legal 
criteria that must be met with regard to claims based on 
exposure to asbestos or on exposure to ionizing radiation.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2002 VCAA letter, the veteran was informed that VA 
would try to get such things as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that he was to provide VA with sufficient information 
so as to enable VA to request records from the person or 
agency that has them.  He was advised that, it had recently 
received treatment at a VA facility or at VA expense, he was 
to indicate the date and place of such treatment on the 
enclosed VA Form 21-4138, Statement in Support of Claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's October 2002 letter informed the veteran that he was 
to give VA the name of the person, agency, or company who has 
relevant records; the address of this person or agency; the 
approximate time frame covered by the records; and, in the 
case of medical records, the condition for which he was 
treated.  He was advised that, if there were any medical 
records that would support his claim, he could so indicate on 
the enclosed VA Form 21-4142, Authorization to Release 
Information to the Department of Veterans Affairs.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  While the October 2002 letter did not 
explicitly advise the veteran that he could submit any 
evidence in his possession, the statement of the case he was 
provided in May 2004 set out the provisions of 38 C.F.R. 
§ 3.159, to include those at 38 C.F.R. § 3.159(b)(1), which 
expressly stipulates that "VA will
 . . . request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
October 2002 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claims were initially adjudicated by the RO in July 2003, 
subsequent to his being furnished with VCAA notice in October 
2002.  The Board accordingly finds that there is no prejudice 
to the veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  He was examined by VA in 
December 2002 and June 2003, the reports of which are 
associated with his claims file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2004).  He requested a personal hearing at the RO, 
but later withdrew this request.  He has not indicated that 
he desired a hearing before a member of the Board.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In addition, certain enumerated disabilities, to include 
sensorineural hearing loss and carcinoma, are presumed to 
have been incurred in service when manifested to a 
compensable degree within a specified period, usually one 
year, following service separation.  See 38 U.S.C.A. §§ 1101, 
1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Additional law and regulations specific to certain issues on 
appeal will be set forth where appropriate below.

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to claimed asbestos exposure.

Analysis

As noted above, a claim for service connection presupposes a 
finding that the disability for which service connection is 
claimed in fact exists.  See Brammer, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

In the instant case, the medical evidence is devoid of any 
indication that a respiratory disorder of any sort is, or has 
been, manifested.  The veteran has submitted no competent 
medical evidence which diagnoses any such disability.  
Accordingly, Hickson element (1), a current disability, is 
not satisfied and the claim fails on that basis.  

The Board must point out that under 38 U.S.C.A. § 5107(a) the 
claimant has the responsibility to present and support a 
claim for benefits.  He has not done so.  To the extent that 
the veteran himself believes that he has a respiratory 
disorder, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Statements offered in 
support of the veteran's claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.
  
The Board further notes that, in the absence of any clinical 
evidence of a respiratory disability, the question of its 
purported etiology, claimed in this instance to be asbestos 
exposure, is immaterial and need not be discussed further.

2.  Entitlement to service connection for basal cell 
carcinoma, to include as due to claimed exposure to ionizing 
radiation.

Relevant law and regulations

Service connection-radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions. 
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean on-site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service. Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that prostate 
cancer and skin cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2004). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2004).

Analysis

The medical evidence demonstrates that basal cell carcinoma 
is currently manifested.  VA and private medical records 
dated in 2002 note the presence of, and treatment for, basal 
cell carcinoma.  Hickson element (1), a current disability, 
is accordingly met.

With respect to element (2), in-service disease or injury, 
the veteran's service medical records do not demonstrate the 
presence of  basal cell carcinoma (skin cancer) during his 
period of service.  The report of his service separation 
examination, dated in March 1966, shows that his skin was 
clinically evaluated as normal, and does not reflect the 
presence of either tinnitus or basal cell carcinoma, or an 
in-service history thereof.  Nor is there any competent 
medical evidence as to the presence of basal cell carcinoma 
within the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).  The medical evidence does not demonstrate that 
the veteran's skin cancer was manifested within one year 
after his separation from active service; that is, it is not 
shown to have been manifested by March 1967.  
The earliest medical evidence of basal cell carcinoma is the 
private medical statement discussed above, which indicates 
that basal cell carcinoma was first treated almost 30 years 
later, in January 1996.      

The veteran's presentation, however, revolves around in-
service injury, rather than in-service disease.  The injury 
claimed by the veteran is exposure to ionizing radiation.  
The law and regulations pertaining to such exposure have been 
set out above.  See, in particular, 38 C.F.R. §§ 3.309(d) and 
3.311. 

The veteran contends that his skin cancer was the product of 
in-service exposure to ionizing radiation, in particular to 
radiation resulting from witnessing atomic weapon testing 
"around 1950".  The record on appeal, however, is devoid of 
evidence indicating that the veteran experienced any such 
exposure.  The official histories of the ships on which he 
served during the time of this purported exposure do not 
reference any participation in atomic weapon testing.  
Crucially a VA Form 21-6789, dated in December 2002 and 
apparently prepared pursuant to inquiry into the veteran's 
claim of exposure to ionizing radiation, notes that "USA did 
not perform test shots in 1950!"  

The only evidence which has been submitted in support of the 
proposition that the veteran was exposed to ionizing 
radiation emanates from the veteran himself.  The Board has 
considered the veteran's March 2002 statement that he 
"participated in atomic bomb testing".  This statement is 
vague as to both time and location of the alleged radiation 
exposure, and as noted immediately above it is contradicted 
by the official records.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); [although VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party, 
personal interest may affect the credibility of the 
evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  The Board places 
greater weight of probative value on the official records 
than it does on the veteran's recollections over a half 
century later.  See also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].

In short, the preponderance of the evidence is against the 
veteran's claim as to the crucial matter of his being a 
"radiation exposed veteran".  In the absence of objective 
evidence that such is the case, element (2) has not been met.

In April 2002, the veteran's physician, M.E.M., M.D., has 
suggested an alternative, completely unrelated reason for the 
veteran's basal cell carcinoma, namely sun exposure in 
service.  The Board has given thought to this theory, even 
though it was not expressly raised by the veteran.  See 
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992).  The 
record, however, does not reveal any objective (or even 
subjective) evidence of the veteran's exposure to excessive 
amounts of sunlight during service.  For example, there is no 
evidence of treatment for sunburn in the service medical 
records.   

The Board has no reason to doubt that this veteran, like 
every veteran, was exposed to sunlight.  However, in the 
absence of an objective evidence of any injury arising 
therefrom, element (2) is not met.  

Moreover, Hickson element (3) is also not satisfied.  The 
report of the December 2002 VA examination includes a comment 
by the examiner that the veteran's skin cancer was not 
related to any atomic testing, as there was no documentation 
that indicated that the veteran had been involved in any such 
testing.  Additionally, the December 2002 examiner concluded 
that there was no plausible medical evidence that indicates 
that the veteran's skin cancer was related to service.  

The Board assigns this conclusion more probative weight than 
the April 2002 statement from Dr. M.E.M., noting that the 
veteran was treated for basal cell carcinoma in January 1996, 
and that this cancer, along with numerous actinic keratoses, 
was the product of much accumulated sun damage.  Dr. M.E.M. 
then indicated that, since the veteran "was in the Navy for 
30 (sic) years, I imagine most of his lifetime exposure 
occurred because of his profession."  

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Clearly, 
Dr. M.E.M.'s statement in which an etiological relationship 
is "imagined" based upon the veteran's presumed exposure to 
sunlight in service (erroneously believed to have been over a 
period of thirty years) is speculative.   The Board thus 
places little weight of probative value on that statement.

In short, Hickson elements (2) and (3) have not been met, and 
the veteran's claim of entitlement to service connection for 
basal cell carcinoma accordingly fails.

3.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Analysis

The medical evidence demonstrates that bilateral, 
sensorineural hearing loss is currently manifested, as 
diagnosed on the report of the June 2003 VA examination.  
Hickson element (1), a current disability, is met.  This 
report also shows that hearing loss in each ear was of such 
severity as to constitute a disability for VA  purposes; see 
38 C.F.R. § 3.385 (2004).

With respect to element (2), in service disease or injury, 
there is no evidence of bilateral hearing loss in service.  
On examination in March 1966, in conjunction with the 
veteran's retirement, his hearing was as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
15
LEFT
0
0
0
5
15

This degree of hearing loss did not, at that time, constitute 
a disability for VA purposes as defined at 38 C.F.R. § 3.385.  

The Board further notes that the medical evidence does not 
demonstrate that the sensorineural hearing loss first shown 
on examination in June 2003 was manifested prior to that 
date, much less within one year following the veteran's 
separation from service in March 1966 (that is, by March 
1967).  The statutory and regulatory provisions that allow 
for the presumption of in-service incurrence of sensorineural 
hearing loss are, therefore, not for application.  See 
38 C.F.R. § 3.309(a) (2004).

Although Hickson element (2) is not met as to in-service 
disease, the Board finds that in-service injury arguably 
occurred, in the form of exposure to naval gunfire.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, Hickson 
element (2), an in-service injury or disease, can be deemed 
satisfied in these circumstances; the question that must be 
resolved is whether there is a nexus between the current 
hearing loss disability and the in-service injury.

This question must be answered in the negative.  The only 
competent medical evidence that addresses the question of 
nexus is the report of the June 2003 VA examination, in which 
the veteran's history of in-service exposure to noise from 
shipboard guns was noted, but in which the examiner 
nonetheless found that it was not at least as likely as not 
that the veteran's hearing loss was connected to his military 
service.  

While the veteran is no doubt sincere in his contention that 
his hearing impairment is related to his active service, it 
must be pointed out that he has not demonstrated that he has 
the requisite medical training that would render his opinions 
probative.  See Espiritu, supra; see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service]. 

The Board accordingly concludes that the competent medical 
evidence of record does not demonstrate that there is a nexus 
between the veteran's current bilateral hearing loss and his 
naval service.  Hickson element (3) is not met, and the 
veteran's claim fails on that basis.

4.  Entitlement to service connection for tinnitus.

Analysis

With respect to Hickson element (1), the report of the June 
2003 VA examination includes a diagnosis of tinnitus.

With respect to Hickson element (2), in-service disease or 
injury, there is no competent medical evidence of tinnitus in 
service or for many years thereafter.  Concerning in-service 
injury, as has been discussed above with respect to the 
hearing loss issue, the Board will accept the veteran's 
report of exposure to naval gunfire as satisfying element 
(2).

Concerning crucial element (3), the question of a nexus 
between current tinnitus and the veteran's service was 
specifically rejected on VA examination in June 2003, at 
which time the examiner concluded that it was not at least as 
likely as not that the veteran's tinnitus was connected to 
his military service.  The veteran has submitted no competent 
medical evidence to the contrary.  In the absence of medical 
nexus, the claim fails.

Conclusion

In summary, for reasons expressed in detail above, none of 
the disabilities for which the veteran is seeking service 
connection are shown to satisfy all three of the elements 
required for service connection as set forth in Hickson.  The 
preponderance of the evidence is against these claims.  The 
benefits sought on appeal are accordingly denied.


ORDER

Service connection for a respiratory disorder is denied.

Service connection for basal cell carcinoma is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


